Title: Edward Forbes to John Adams, 18 Jun. 1786
From: Forbes, Edward
To: Adams, John


          
            
              Sir
            
            

              Dublin

              18th. June 1786
            
          

          Tho’ unknown to your Excellency I take the Liberty of addressing
            you in behalf of an honest tho’ unfortunate Man a Subject of the United States of
            America who has applied to me to use my Influence & Interest in behalf of
            himself & Owners with the Commissioners of the Revenue of this Kingdom.
          His Name is Aaron Sheffield Commander of the Brig called the Queen
            of France belonging to himself Coll Saml Ward &
            others of the State of Rhode Island said vessell has been condemned (upon a trial before
            the Sub Commissioners at the Port of Cork) under a most severe clause in one of our late
              Revenue Laws called the hovering Act,—for coming to an
            Anchor for one Tide only at a place called Ballycotton Bay—a man having been produced at
            the Trial that swore he bought a Cask or two of Rum out of said Vessell at that Place
            notwithstanding the Mate & others of the Crew swore there was no Goods of any
            kind deliver’d out of said Ship at that Place. The whole of the 5 Sub Commissioners
            signed the Condemnation of the Rum but so insufficient did the Evidence appear to two of
            them (the Collector & another) that they refused signing the Condemnation of the
            Ship & for same Reason the Collector refused signing the Condemnation of the
            Tobacco which consists of 131 Hhds.
          Capt Sheffield having transmitted to me
            the whole of the Evidence I laid it before Council who was of Opinion there was Ground
            for Condemnation tho’ it was possible the Sentence upon an Appeal might be reversed this
            with the Opinion of some Friends induced me to recommend to Capt: Sheffield not to prosecute an Appeal but to petition the Commissioners of his
            Majesty’s Revenue & throw himself on their Mercy—as the Expence of an Appeal
            would be considerable & the Issue so uncertain, Capt
            Sheffield has acquies’d in my Advice & I have prepar’d a petition representing
            the above Circumstances in the strongest Manner & praying the Commissioners
            might restore the Tobacco & Vessell upon paying a reasonable Gratuity to the
            seizing Officer which petition I mean to present in a few days aided by the Influence of
            a Relation & Friend a Member of Parliament.
          The peculiar Severity of this Law under which his Vessell &
            Cargo has been condemned & the Hardship of this poor Mans Case induces me to
            request your Excellency’s kind Interposition with the British Ministry to write to the
            Commissioners of the Revenue here to soften the Rigour of this very severe Law in behalf
            of his Vessell & Cargo which I doubt not with the Interest I shall make here
            will induce them to determine favourably for him & his Owners.—From the
            extensive commercial Intercourse between this Country & America I need scarcely
            mention the Necessity of having a Consul to reside here (the Seat of Government) such an
            Appointment would add Consequence to the Applications in behalf of such American
            Property as might be endanger’d thro’ Ignorance or Misconduct of the Crews of Ships;
            & least your Excellency should imagine that I am unnecessarily intruding on your
            time—I have inclosed this Letter to Messrs: Lane Son
            & Frazer who can inform you that Capt Sheffield is
            deserving of your Protection—in the meantime I shall render him every Service in my
            Power hoping shortly to be aided therein by your Interference
          I have the Honour to be / Your Excellency’s / most obedt humble. Servt:

          
            
              Edwd. Forbes
            
          
        